PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lytle, Seth
Application No. 14/707,070
Filed: 8 May 2015
For: STRUCTURE LINKED NATIVE QUERY DATABASE MANAGEMENT SYSTEM AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a) filed March 16, 2021. This decision is also in response to the request for waiver of the petition fee under 37 CFR 1.17(m) due to the effects of the Coronavirus outbreak.

The petition to revive under 37 CFR 1.137(a) is GRANTED.

The request for waiver of the petition fee set forth at 37 CFR 1.17(m) is DISMISSED.

The application became abandoned July 24, 2020 for failure to timely submit a proper reply to the non-final Office action mailed January 23, 2020. The non-final Office action set a three month shortened statutory period of time for reply. Notice of Abandonment was mailed November 19, 2020. A petition to revive and request for fee waiver were filed January 19, 2021 and dismissed February 5, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

With respect to requirement (1), the required reply was untimely filed October 5, 2020. With respect to requirement (2), the required petition fee was submitted herewith. With respect to (3), the required statement of unintentional delay has been provided. With respect to requirement (4), a terminal disclaimer is not required.

With respect to the continued request for fee waiver, petition is directed to the decision on petition rendered February 5, 2021. The request for fee waiver is subject to dismissal as the request for fee waiver and petition to revive were not filed on or before July 31, 2020. Be advised that the USPTO Notice dated March 16, 2020 and referenced by petitioner herein was superseded by the USPTO Notice dated June 29, 2020 which requires that the fee waiver request and petition to revive be filed by July 31, 2020. 

Thus, as previously indicated, the required petition to revive fee is not subject to waiver and the request remains dismissed.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions